Case 1:18-cv-24227-CMA Document 56 Entered on FLSD Docket 01/10/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC, et al.,

        Defendants.
  ___________________________________/

                                              ORDER

         THIS CAUSE came before the Court sua sponte. On January 9, 2019, Plaintiff, Jason

  Miller, and Defendant, William Menaker, filed a Joint Status Report Regarding Jurisdictional

  Discovery [ECF No. 55]. In the Report, the parties advise the Court of their progress in

  conducting jurisdictional discovery in light of Mr. Menaker’s anticipated motion to dismiss for

  lack of personal jurisdiction. (See id. 1). Plaintiff also advises the Court he “will file a motion

  for leave to amend his First Amended Complaint on or before January 11, 2019, which will

  address (among other things) Plaintiff’s personal jurisdiction allegations.”       (Id. (emphasis

  added)). The Court notes Plaintiff’s anticipated motion must establish good cause under Federal

  Rule of Civil Procedure (16)(b), as the deadline to amend pleadings passed on December 19,

  2018. (See Order [ECF No. 19] 1).

         As the parties are certainly aware, the Court is scheduled to resolve the Gizmodo

  Defendants’ Motion to Dismiss [ECF No. 44] at a Hearing on January 14, 2019 [ECF No. 46].

  The Court presently cannot ascertain whether Plaintiff intends to move to amend his allegations

  as to the Gizmodo Defendants.       Should the Court grant the anticipated motion to amend
Case 1:18-cv-24227-CMA Document 56 Entered on FLSD Docket 01/10/2019 Page 2 of 2
                                                  CASE NO. 18-24227-CIV-ALTONAGA/Goodman


  pleadings, the Gizmodo Defendants’ Motion to Dismiss and the January 14, 2019 Hearing may

  be rendered moot. To better manage the orderly progress of the case, it is

         ORDERED AND ADJUDGED that Plaintiff, Jason Miller, shall file his anticipated

  motion for leave to amend his First Amended Complaint by January 11, 2019, accompanied by

  a certificate of compliance under Local Rule 7.1(a)(3) indicating whether Defendants oppose the

  relief sought.

         DONE AND ORDERED in Miami, Florida, this 10th day of January, 2019.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                  2
